267 S.W.3d 733 (2008)
STATE of Missouri, Respondent,
v.
Dennis B. MOORE, Appellant.
No. ED 90251.
Missouri Court of Appeals, Eastern District, Division Three.
August 19, 2008.
Application for Transfer to Supreme Court Denied October 9, 2008.
Application for Transfer Denied November 25, 2008.
Jessica Hathaway, St. Louis, MO, for appellant,
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Asst. Attorney General, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR. P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Dennis Moore ("Defendant") appeals from the judgment upon his convictions of the class B felony of drug trafficking in the second degree, Section 195.223, RSMo 2000, and the class A misdemeanor of resisting a lawful stop, Section 575.150, RSMo 2000. Defendant contends the trial court erred in denying his motion for judgment of acquittal at the close of all the *734 evidence because there was not sufficient evidence to support the conviction for the class B felony of drug trafficking in the second degree. Defendant also argues the trial court erred and abused its discretion in denying Defendant's request for a mistrial after a police officer testified "[w]e did have prior experience with the defendant" because it constituted inadmissible evidence of uncharged misconduct.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).